           Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA
     Plaintiff,

       v.                                               Criminal No.: ELH-14-0595

   MICHAEL L. FISCHER,
     Defendant.

                                 MEMORANDUM OPINION

       Defendant Michael Fischer, through counsel, has filed an emergency motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).           ECF 93.     He asserts

“extraordinary and compelling reasons,” based on several serious health conditions that render him

vulnerable to complications from COVID-19. Id. The motion is supported by a memorandum

(ECF 95) (collectively, the “Motion”) and several exhibits, including excerpts of Fisher’s medical

records and disciplinary data.

       The government opposes the Motion. ECF 98.1 It has also submitted exhibits, including

an excerpt of the sentencing transcript for Fischer. ECF 98-1. Defendant has replied. ECF 99.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall deny the

Motion.

                                        I.      Background

       On December 18, 2014, a federal grand jury sitting in the District of Maryland returned an

Indictment against Fischer, charging him with one count of transporting a minor with intent to


       1
          The government’s initial response is docketed at ECF 97. However, the government
amended its response (ECF 98) to reflect that the Department of Justice has now taken the position
that inmates with health conditions that put them at higher risk for severe illness from COVID-19
are eligible for sentence modification. See ECF 98 at 11 n.2.
        Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 2 of 12



engage in criminal sexual activity, in violation of 18 U.S.C. § 2423(a). ECF 1. He was arrested

on or about January 20, 2015, and has been detained since that time. ECF 7, ECF 10.

       Pursuant to a Plea Agreement (ECF 61), Fischer entered a plea of guilty on July 21, 2016

(ECF 59), to an Information (ECF 57) charging him with the offense of travel with intent to engage

in illicit sexual conduct, under 18 U.S.C. § 2423(b). The victim was a 15-year-old girl.

       The plea was tendered pursuant to Fed. R. Crim. P. 11 (c)(1)(C). ECF 61, ¶ 29. Under the

Plea Agreement, the parties agreed to a term of imprisonment ranging from 84 months to 151

months in prison. Id.

       The Plea Agreement included a stipulation of facts. ECF 61 at 9-11. According to the

stipulation, the defendant, who was then 42 years old, met the victim “online” in the summer of

2014. Id. at 9. The victim told the defendant at the outset that she was 15 years of age. Id.

Nevertheless, on two occasions in August and September 2014, the defendant drove from his

residence in Ohio to Maryland, where he had unprotected sexual intercourse with the victim.

       The victim was hospitalized in Maryland in September 2014, due to mental health issues.

While she was hospitalized, the defendant attempted to visit the victim with his wife, who was

unaware of the relationship; she had been told the victim was the daughter of defendant’s friend.

       Then, on September 19, 2014, the defendant and his wife drove from Ohio to Maryland.

Id. at 10. And, on September 20, 2014, they transported the victim back to their home in Ohio.

Id. While the victim was in the defendant’s home, he engaged in sexual intercourse with her. His

wife was asleep at those times. Id.

       When law enforcement contacted the defendant on September 23, 2014, to inquire about

the victim, the defendant lied, claiming he did not know where the victim was, and said she might




                                                2
           Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 3 of 12



be in Florida. The defendant subsequently drove the victim to his relative’s house in Michigan.

That is where the victim was found on September 26, 2014. Id.2

       Sentencing was held on April 18, 2017. ECF 75. According to the Presentence Report

(“PSR,” ECF 65), the advisory sentencing guidelines range (“Guidelines” or “U.S.S.G.”) called

for a period of incarceration ranging between 188 to 235 months. Id. ¶ 86. However, the Court

disagreed, and determined that the Guidelines called for a sentence ranging from 151 to 188

months of imprisonment. ECF 77. The Court imposed a term of imprisonment of 120 months,

along with a term of supervised release of 20 years. ECF 76.

       Despite the defendant’s waiver of appeal in the Plea Agreement (ECF 61, ¶ 20), the

defendant noted an appeal to the Fourth Circuit. ECF 78. On September 28, 2017, the Fourth

Circuit dismissed the appeal, finding that the waiver of appeal was knowing and voluntary and that

there were no meritorious issues. ECF 88. The mandate issued on October 20, 2017. ECF 89.

       The defendant, who is now 48 years old (ECF 65 at 2), is presently incarcerated at FCI Fort

Dix in New Jersey. With credit for good behavior, the defendant is expected to be released in June

2023. The government contends that the defendant thus far has served only 53.6% of his sentence.

ECF 98 at 8. The defense suggests that the defendant has “actually served close to 70% of the

actual time he’s scheduled to spend in a prison setting . . . .” ECF 95 at 2 n.1; see id. at 14.

       On March 26, 2019, Fischer petitioned the Warden of FCI Fort Dix for compassionate

release. ECF 98-2. Fischer, through appointed counsel, filed the Motion on May 8, 2020. ECF

95. Fischer had not received a response from the Warden at the time he filed his Motion.




       2
           Additional facts are included in the government’s sentencing memorandum. ECF 74.

                                                  3
        Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 4 of 12



                                         II.     Discussion

                                     A. Statutory Background

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides one statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only upon

a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030 (1984).

Thus, a defendant seeking compassionate release had to rely on the BOP Director for relief. See,

e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018); Jarvis v.

Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008) (denying motion

for compassionate release because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. BOP rarely filed motions

on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See Hearing on

Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing Comm’n 66

(2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice) (observing that, on

average, only 24 inmates were granted compassionate release per year between 1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release mechanism

when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat. 5239 (2018).



                                                4
          Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 5 of 12



As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a defendant’s term

of imprisonment “upon motion of the Director of [BOP], or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility,” whichever occurs first. So, once a defendant has exhausted

his administrative remedies, he may petition a court directly for compassionate release.

         Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

         (i) extraordinary and compelling reasons warrant such a reduction;

         (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
         pursuant to a sentence imposed under section 3559(c), for the offense or offenses
         for which the defendant is currently imprisoned, and a determination has been made
         by the Director of the Bureau of Prisons that the defendant is not a danger to the
         safety of any other person or the community, as provided under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

         Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), Fischer

must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction of his

sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3) the

sentence modification is “consistent” with the policy statement issued by the Sentencing

Commission. The defendant, as the movant, bears the burden of establishing that he is entitled to

a sentence reduction under § 3582. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

2013).




                                                   5
         Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 6 of 12



                                              B. Analysis

       Fischer moves for compassionate release in light of a “full-blown outbreak” of COVID-19

at FCI Fort Dix and his “significant health conditions, which collectively place him at serious risk

of becoming ill from COVID-19.” ECF 95 at 1. In particular, Fischer maintains that he suffers

from a host of ailments, including nonalcoholic liver disease (probably hepatic steatosis, i.e., fatty

liver disease); kidney issues; high blood pressure; mental health issues; an abnormally rapid

heartbeat (tachycardia); and severe degenerative disc disease that impairs his mobility. Id. at 2,

10-11; ECF 95-2.

       The government admits that, pursuant to the recent position of the Department of Justice,

defendant’s documented medical conditions constitute an “extraordinary and compelling” reason.

ECF 98 at 20; see also id. at 11 n.2. Moreover, the government acknowledges that Fischer has

exhausted his administrative remedies. Id. at 18. Therefore, it agrees that the Court has the

authority to consider the Motion. Id. Nonetheless, the government vigorously opposes Fischer’s

Motion, asserting that his release would be inconsistent with the Sentencing Commission’s policy

statement. Id. at 19-28. Specifically, the government contends that Fischer’s release would

contravene U.S.S.G. § 1B1.13(2), which provides that a defendant’s sentence reduction is

permissible only if “the defendant is not a danger to the safety of any other person or to the

community as provided in 18 U.S.C. § 3142(g).” See ECF 98 at 24.

       Despite the government’s concession that Fischer’s health conditions qualify as a

compelling basis for his release, it is necessary to acknowledge the circumstances that have led to

Fischer’s Motion in order to fully appreciate what is at stake. We are currently “in the grip of a

public health crisis more severe than any seen for a hundred years.” Antietam Battlefield KOA v.

Hogan, CCB-20-1130, ___ F. Supp. 3d ___, 2020 WL 2556496, at *1 (D. Md. May 20, 2020).



                                                  6
           Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 7 of 12



That crisis is COVID-19.3 The World Health Organization declared COVID-19 a global pandemic

on March 11, 2020. Seth v. McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21,

2020). The virus is highly contagious. See Coronavirus Disease 2019 (COVID-19), How COVID-

19 Spreads, CTRS. FOR DISEASE CONTROL & PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh.

And, there is no vaccine, cure, “or proven effective treatment” that is currently available. Antietam

Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted). Moreover, although many people

who are stricken with the virus experience only mild or moderate symptoms, the virus can cause

severe medical problems as well as death, especially for those in “high-risk categories….” Id.

(citation omitted).

       As of May 21, 2020, COVID-19 has infected over 1.5 million Americans and caused nearly

95,000 deaths. See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9

(last accessed May 21, 2020). Moreover, according to the Centers for Disease Control and

Prevention (“CDC”), asthma, chronic kidney disease, heart disease, and diabetes each increase

the risk of complications from COVID-19. See Coronavirus Disease 2019 (COVID-19), At Risk

for Severe Illness, CTRS. FOR DISEASE CONTROL & PREVENTION (May 14, 2020),

https://bit.ly/2WBcB16.

       In addition, the pandemic “has produced unparalleled and exceptional circumstances

affecting every aspect of life ….” Cameron v. Bouchard, LVP-20-10949, 2020 WL 2569868, at

*1 (E.D. Mich. May 21, 2020). As a result, for a significant period of time, life as we have known

it came to a halt. In some jurisdictions, businesses are beginning to reopen; in many others,

however, schools and businesses remain shuttered, either entirely or partially.


       3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. Antietam Battlefield, 2020 WL at
2556496, at *1 n.1 (citation omitted).

                                                 7
         Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 8 of 12



       Thus far, the only way to slow the spread of the virus is to practice “social distancing.” See

Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR DISEASE

CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). But, social

distancing is particularly difficult in the penal setting. Seth, 2020 WL 2571168, at *2. But,

prisoners have little ability to isolate themselves from the threat posed by the coronavirus. See

Seth, 2020 WL 2571168, at *2; Cameron, 2020 WL 2569868, at *1. Consequently, correctional

facilities are especially vulnerable to viral outbreaks and ill-suited to stem their spread. See Coreas

v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020) (“Prisons, jails, and

detention centers are especially vulnerable to outbreaks of COVID-19.”); see also Letter of

3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins faculty at the

Bloomberg School of Public Health, School of Nursing, and School of Medicine (explaining that

the “close quarters of jails and prisons, the inability to employ effective social distancing measures,

and the many high-contact surfaces within facilities, make transmission of COVID-19 more

likely”); accord Brown v. Plata, 563 U.S. 493 519-20 (2011) (referencing a medical expert’s

description of the overcrowded California prison system as “‘breeding grounds for disease’”)

(citation omitted).

       On March 23, 2020, the Center for Disease Control (“CDC”) issued guidance for the

operation of penal institutions to help prevent the spread of the virus. Seth, 2020 WL 2571168, at

*2. And, the BOP has implemented substantial measures to protect prisoners from COVID-19 and

to treat those who are infected.      See ECF 98 at 15-17 (detailing measures that BOP has

implemented to combat COVID-19). Nevertheless, as in the community at large, the virus persists.

As of May 22, 2020, the BOP reported that 1,567 inmates and 194 staff tested positive for COVID-

19 and 159 inmates have died from the virus. See COVID-19, FED. BUREAU                   OF   PRISONS,



                                                  8
        Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 9 of 12



https://bit.ly/2XeiYH1. With respect to FCI Fort Dix, 22 inmates and one staff member are or

were infected. See id.

       The sufficiency of the BOP efforts to contain the virus is hotly contested. Fischer questions

the accuracy of the BOP’s data, positing that the BOP’s data underestimates the true number of

active COVID-19 cases at FCI Fort Dix. See ECF 99 at 8 & 8 n.5.

       On May 4, 2020, the ACLU filed a lawsuit on behalf of inmates incarcerated at FCI Fort

Dix, alleging that the institution’s response to COVID-19 violates the Eighth Amendment. See

Wragg v. Ortiz, 20-cv-5496-RMB, ECF 1 (D. N.J. May 4, 2020). According to the Wragg

plaintiffs, most inmates “live in 12-person rooms in buildings that house 200 to 300 people,

spending their days crowded into the same TV rooms, phone booths, bathrooms, and mealtime

pickup lines.” Id. ¶ 1. There are no single cells at FCI Fort Dix, and the bathrooms at the prison

are communal, requiring inmates to share sinks, toilets, and showers. Id. ¶ 81. Further, the

plaintiffs allege in Wragg that they have not been provided with adequate cleaning supplies. Id. ¶

95. The government contests these allegations. But, there can be no dispute that coronavirus has

entered the prison and is spreading among the inmates.

       Notably, the Department of Justice has recognized the unique risks posed to inmates and

employees. It recently adopted the position that any inmate who suffers from the chronic

conditions associated with severe illness from COVID-19 should be considered as having an

“extraordinary and compelling reason” warranting reduction. See ECF 98 at 11 n.2.

       Fischer’s various health conditions make him especially susceptible to COVID-19. He

suffers from many of the maladies identified by the CDC as conditions that increase the risk of

complications from COVID-19, including liver disease, kidney problems, and hypertension.




                                                9
        Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 10 of 12



Accordingly, Fischer’s health conditions qualify as a compelling basis to modify his sentence.

That determination is not dispositive, however.

       The Court must next determine whether a modification of Fischer’s sentence is consistent

with the Sentencing Commission’s policy statement, particularly its command that a reduction is

appropriate only if the defendant “is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). To determine whether a

defendant is a danger to the community, 18 U.S.C. § 3142(g) directs courts to consider the (1)

“nature and circumstances of the offense charged”; (2) the “weight of the evidence against the

person”; (3) the “history and characteristics of the person”; and (4) the “nature and seriousness of

the danger to any person or the community that would be posed by the person’s release.”

       The government maintains that Fischer is a danger to the community, citing the serious

nature of his offense—interstate travel with intent to engage in illicit sexual conduct with a

minor—and the conduct underlying his conviction. ECF 98 at 24-25. The government also argues

that Fischer’s incarceration has not mitigated his dangerousness, observing that his medical

ailments predated his arrest and yet did not preclude his conduct. Id. at 26. Further, the

government stresses that early release poses a danger to the community because Fischer has not

participated in the BOP’s sex offender programs, and the BOP has not yet evaluated if Fischer

should be involuntarily committed as a sexually dangerous person. Id. at 26-27.

       Fischer acknowledges the seriousness of his crime. ECF at 99. But, he argues that he is

not a danger to the community. He contends that the terms of his supervised release, including a

ban on internet usage, mitigate the likelihood that he will reoffend. Id. at 14-15. And, he points

out that he requested a transfer to a BOP facility that offered sex offender treatment programs, but

the BOP denied his request. Id. at 15. The government’s contentions regarding civil commitment



                                                  10
        Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 11 of 12



are without merit, Fischer argues, because he claims that he is not a candidate for civil

commitment. Id. at 17-18.

       As I recognized at Fischer’s sentencing, his offense was “a heinous crime.” ECF 98-1 at

3. The facts recounted above reflect the depravity of his conduct. Fischer preyed on an obviously

troubled teenage girl. Although Fischer’s conduct was limited to one victim, it was not isolated;

he sexually exploited the victim on multiple occasions. And, he lied about it to law enforcement,

to his wife, and to the victim’s mother.

       Moreover, Fischer asserts that he “has a solid release plan.” ECF 95 at 13. The plan calls

for him to reside with his wife at their home in Ohio, and for Fischer to “receive follow-up

counseling and care.” Id. at 13-14. But, it is concerning to the Court that the offense occurred, in

part, in the defendant’s home, while his wife was asleep. And, he traveled from Ohio to Maryland

to meet the victim, in the company of his wife, who apparently had no idea about the defendant’s

conduct.

       There are also serious concerns about the “frightening and high risk of recidivism” posed

by sex offenders. McKune v. Lile, 536 U.S. 24, 34 (2002); see Smith v. Doe, 538 U.S. 84, 103

(2003).4 Indeed, the Supreme Court has remarked on “the high rate of recidivism among convicted

sex offenders and their dangerousness as a class,” observing that when convicted sex offenders

reenter society, “they are much more likely than any other type of offender to be rearrested for a

new rape or sexual assault.” McKune, 536 U.S. at 33; see also Belleau v. Wall, 811 F.3d 929, 934

(7th Cir. 2016) (discussing the rate of recidivism among sex offenders).




       4
         The defense suggests that Fischer has always accepted responsibility for his conduct. Yet,
despite a waiver of appellate rights at his guilty plea, he noted a frivolous appeal.

                                                11
        Case 1:14-cr-00595-ELH Document 100 Filed 05/27/20 Page 12 of 12



       In this context, it is notable that Fischer has not completed either the BOP’s Sex Offender

Management Program or Sex Offender Treatment Program during his incarceration. Fischer

maintains that this should not be held against him because he requested a transfer to a BOP facility

that offers such programs, but the BOP denied his request. ECF 99 at 15. To be sure, I cannot

assign fault to Fischer. And, I am mindful that he has not incurred any disciplinary infractions

(ECF 95-5) and has met regularly with his counselor, case manager, and unit manager. ECF 99 at

18. But, given the gravity of the offense, the Court concludes that Fischer is a danger to the

community. See United States v. Wooley, No. 6:13-cr-00224-AA, 2020 WL 2490093, at *3 (D.

Or. May 14, 2020) (denying compassionate release upon concluding that the defendant posed a

danger to society because he had not completed BOP’s sex offender treatment programs).

       Accordingly, because I find that Fischer poses a danger to the community, he is not eligible

for compassionate release under 18 U.S.C. § 3582.

                                         III.    Conclusion

       For the foregoing reasons, I shall deny the Motion (ECF 93).

       A separate Order follows.


Date: May 27, 2020                                                          /s/
                                                             Ellen Lipton Hollander
                                                             United States District Judge




                                                12
